594 F.2d 230
SAXONY PRODUCTS, INC., Appellee,v.GUERLAIN, INC., Appellant.
No. 76-1575.
United States Court of Appeals,Ninth Circuit.
March 30, 1979.

Harold I. Kaplan (argued), of Blum, Moscovitz, Friedman & Kaplan, New York City, for appellant.
John E. Kelly, of Pastoriza & Kelly, Santa Monica, Cal., Louis W. Shaffer (argued), of Stewart & Shaffer, Los Angeles, Cal., for appellee.
Appeal from the United States District Court for the Central District of California.
Before CHAMBERS and GOODWIN, Circuit Judges, and BURNS*, District Judge.
PER CURIAM:


1
In this appeal, Guerlain challenges both the declaratory relief and the injunctive relief granted Saxony in a "comparison advertising" controversy after an earlier remand for a trial.  See Saxony Products, Inc. v. Guerlain, Inc., 513 F.2d 716 (9th Cir. 1975).


2
The trial court, on findings that withstand review under Fed.R.Civ.P. 52(a), declared that Saxony is not liable to Guerlain on a number of unfair competition counts.  The court then enjoined Guerlain from "threatening, intimidating and harassing" Saxony or its customers on any matter growing out of the conduct of the parties during the period in controversy.  The decree also ordered other, affirmative, relief, which the parties have stipulated is no longer appropriate, and which is therefore moot.


3
The record does not reveal a need for a permanent injunction in this case at this time, and the generality of an injunction of the type entered herein may have an unwarranted chilling effect upon a business that now appears to require no judicial supervision.


4
Accordingly, the declaratory relief provided in the challenged judgment is affirmed; the balance of the decree is vacated; neither party to recover costs.


5
Affirmed in part; reversed in part.



*
 The Honorable James M. Burns, United States District Judge for the District of Oregon, sitting by designation